—Cardona, P„ J.
Appeal from an order of the Family Court of Tompkins County (Barrett, J.), entered May 17, 1994, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 7, to adjudicate respondent a person in need of supervision.
Following the filing of a petition to adjudicate respondent a person in need of supervision, Family Court scheduled the initial appearance for May 11, 1994 at 3:30 p.m. At that time respondent’s Law Guardian moved to dismiss the petition because no one appeared on behalf of petitioner. The motion was granted upon default and petitioner appeals.
The appeal must be dismissed (see, CPLR 5511). The subject order was granted upon default and is not appealable (see, Matter of Linda K. [Leslie K.—Janette S.], 151 AD2d 574). The correct procedure to challenge an order entered upon default is a motion to vacate the order and, if unsuccessful, to appeal *854from that order of denial. It is unfortunate that the focus in this case appears to be on procedural difficulties rather than efforts to determine whether this child is in need of help from our Family Court.
Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.